NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0077n.06
                            Filed: January 24, 2008

                                           No. 07-5241

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

JACO AIRFIELD CONSTRUCTION , INC.
     Plaintiff-Appellant,
                                                     On Appeal from the
               v.                                    United States District Court for
                                                     the Western District of Tennessee
NATIONAL TRUST INSURANCE COMPANY
      Defendant-Appellee.
______________________________

       Before: KENNEDY, MARTIN, COLE, Circuit Judges.

       PER CURIAM. JACO Airfield Construction, Inc. appeals the district court’s January 29,

2007 decision denying its motion for summary judgment and granting National Trust Insurance

Company’s motion for summary judgment on the issue of whether National Trust had a duty to

defend and indemnify JACO in a suit regarding JACO’s work at the Memphis Shelby County

Airport.

       The district court's opinion carefully analyzed the allegations of the airport’s complaint

against JACO and concluded that those allegations arise from a scenario not covered by JACO’s

insurance policy from National Trust. We have carefully read the airport’s complaint, JACO’s

insurance policy, the applicable law, as well as the parties’ briefs, and we agree that the coverage

JACO purchased does not include the liability it is now facing. We therefore AFFIRM the District

Court's grant of summary judgment for the reasons stated in the District Court's opinion.